DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 12/3/2021 (“Dec. Resp.”). In the Dec. Resp., claims 1, 3-7, 15, and 17-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities: Claim 1, the last line of the claim should be changed to “is allowed in the system information request period” for grammar (see also claim 15). Claims 3-7 are also objected to for depending from claim 1. Appropriate correction is required.

Response to Arguments and Amendments
Previously Presented Claim Objections
The previously presented claim objections are withdrawn in light of the claim amendments submitted in the Dec. Resp.

Previously Presented 35 U.S.C. § 103 Claim Rejections
Applicant’s arguments regarding the previously cited prior art and rejections are not persuasive. Applicant argues: (1) Park does not teach the claimed “threshold” because Park describes choosing a beam with the highest measured quality, which is not the same as selecting a beam above a “threshold,” as claimed (see Dec. Resp. at 5-6); and (2) none of the previously cited and applied prior art recites an “on-demand system” (see Dec. Resp. at 6-8).
Regarding the first argument, the claims do not further define the type of threshold used in the selection of the beam. As a result, a broadest reasonable interpretation would be that the threshold be the beam with the highest rank and all other beams are not selected. Since Park in paragraph 74 teaches that the beam having the “best [measured] signal quality” is selected, Park reasonably teaches the limitation as written.
Regarding the second argument, according to Applicant’s specification, an on-demand system is one in which “the UE requests system information” as opposed to the system information being broadcast. Spec. as filed ¶ 82. Park in paragraph 5 describes that the random access procedure described “is also used for a scheduling request … and the like.” Thus, when Park selects a beam and then transmits a preamble, this acts as the request for further system information, which is transmitted in the random access response. See Park, Fig. 6, S606, S610, S612, ¶¶ 80-86.
For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-7, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ’n No. 2020/0296765, to Kim et al. (“Kim”)1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement (see MPEP § 717.02(a) for guidance on the exact wording and proper phrasing for this exception).

Regarding claim 15, Kim teaches:
A wireless device for receiving on-demand system information in a wireless communication system, the wireless device comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Kim, Fig. 15, transmitting device 10 with an RF unit 13 (transceiver), a processor 11, and a memory 12 for storing instructions for executing a program, see ¶¶ 270-279) comprising: 
Receiving, from a base station, information related to a system information request period (Kim, Fig. 11, S1110, ¶ 161),
measuring quality of a plurality of beams (Kim, ¶¶ 144, 195);
selecting a beam from among at least one beam with a quality above a threshold among the plurality of beams (Kim, ¶¶ 188, 195, 260-263),
selecting a random access preamble for a system information request corresponding to the selected beam (Kim, ¶¶ 262-263);
transmitting, to the base station in the system information request period, the random access preamble for the system information request corresponding to the selected beam (Kim ¶ 263), and
receiving a response to the random access preamble from the base station, wherein the response to the random access preamble includes the on-demand system information requested by the wireless device (Kim, ¶¶ 184, 264-265),
wherein transmission of the random access preamble for the system information request is allowed in the system information request period (Kim, ¶¶ 262-265).

Regarding claim 1, there is recited a method with steps that are virtually identical to the functions performed by the wireless device of claim 15. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Kim for the same reasons as presented above in the rejection of claim 15.

Regarding claims 3 and 17, which depend from claims 1 and 15, respectively, Kim further teaches “the response to the random access preamble is received based on a system information reception period,” as recited in each claim. Kim, ¶¶ 264-265.

Regarding claims 4 and 18, which depend from claims 3 and 17, respectively, Kim further teaches “the system information request period and the system information reception period do not overlap,” as recited in the claims. Kim, ¶ 199, 264-265, once MSG3 is received, the period is over and a new MSG4 is a new period.

Regarding claims 5 and 19, which depend from claims 1 and 15, respectively, Kim further teaches “the operations further comprise: receiving system information scheduling information from the base station; and determining whether to request the on-demand system information based on the received system information scheduling information,” as recited in claim 19 and similarly in claim 5. Kim, Fig. 11, S1110, ¶ 161. 

Regarding claims 6 and 20, which depend from claims 1 and 15, respectively, Kim further teaches “the random access preamble is selected from a plurality of random access preambles based on the selected beam,” as recited in claim 20 and similarly in claim 6. Kim, ¶¶ 262-263.

Regarding claims 7 and 21, which depend from claims 1 and 15, respectively, Kim further teaches “the response to the random access preamble is received through the selected beam,” as recited in each claim. Kim, ¶¶ 184, 246.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 2016/0192401, which was previously cited and applied), in view of Agiwal (U.S. 2017/0251500, which was previously cited and applied), both of which are in the same field of random access communications as the claimed invention.

Regarding claim 15, Park teaches:
A wireless device for receiving on-demand system information in a wireless communication system, the wireless device comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Park, Fig. 2, terminal 210, as more general shown in Fig. 9 with a transceiver 920, a processor 910, and a memory 930 for storing instructions for executing a program, see ¶¶ 52, 102-107) comprising: 
…
measuring quality of a plurality of beams (Park, ¶ 74);
selecting a beam from among at least one beam with a quality above a threshold among the plurality of beams (Park, Fig. 5, S530, ¶¶ 74-76),
selecting a random access preamble for a system information request corresponding to the selected beam (Park, Fig. 6, S606, ¶¶ 80-84, the preamble selected is a request for corresponding system information that is then sent in a random access response, and thus, is on-demand system information, see Park, ¶ 5 and Spec. as filed ¶ 82);
transmitting, to the base station … the random access preamble for the system information request corresponding to the selected beam (Park, Fig. 6, S606, ¶¶ 80-84, after selecting the preamble according to the process in Fig. 5, the terminal transmits the random access preamble), and
receiving a response to the random access preamble from the base station (Park, Fig. 6, S610, S612, ¶¶ 85-86), 
wherein the response to the random access preamble includes the on-demand system information requested by the wireless device (Park, ¶¶ 8, 86, the response includes a variety of system information, including uplink resource allocation information).

Park does not teach that the terminal (wireless device) also receives “a system information request period,” transmits the random access preamble “in the system information request period,” and that “transmission of the random access preamble for the system information request is allowed in the system information request period,” as claimed. Agiwal remedies this and teaches “a system information request period” is received from a base station at a terminal (see Agiwal, Fig. 15, S1510, ¶ 216 the system information (SI) request period is tied to the PSS/SSS period, which is received at the UE, thus, so too is the SI request period; see also ¶¶ 59, 88) and subsequently sends a system information request during the system information request period, which can include a random access preamble (see Agiwal, Fig. 15, S1520, ¶ 216; see also Figs. 16, 17, ¶¶ 219-223). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a random access preamble during a request window as indicated by information received from a base station to “receiv[e] … first type SI associated with SI which is essential for communication with the BS, transmit[] … a physical random access channel (PRACH) preamble based on the first type SI, receiv[e] … a random access response (RAR) message, and receiv[e] … second type SI associated with one SI which the UE needs.” See Agiwal, ¶ 16. (Emphasis added.)

Regarding claim 1, there is recited a method with steps that are virtually identical to the functions performed by the wireless device of claim 15. As a result, claim 1 is rejected as obvious over Park in view of Agiwal under section 103 for the same reasons as presented above in the rejection of claim 15.

Regarding claims 3 and 17, which depend from claims 1 and 15, respectively, Park further teaches “the response to the random access preamble is received based on a system information reception period,” as recited in each claim. Park, Fig. 6, step S608, ¶¶ 86-88, a reception period for the response is based on T_MAX.

Regarding claims 4 and 18, which depend from claims 3 and 17, respectively, Agiwal further teaches “the system information request period and the system information reception period do not overlap,” as recited in each claim. Agiwal, Figs. 16, 17, ¶¶ 219-223, the request period and reception period are separate, thus, they do not overlap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a random access preamble during a request window as indicated by information received from a base station to “receiv[e] … first type SI associated with SI which is essential for communication with the BS, transmit[] … a physical random access channel (PRACH) preamble based on the first type SI, receiv[e] … a random access response (RAR) message, and receiv[e] … second type SI associated with one SI which the UE needs.” See Agiwal, ¶ 16. (Emphasis added.)

Regarding claims 5 and 19, which depend from claims 1 and 15, respectively, Agiwal further teaches “the operations further comprise: receiving system information scheduling information from the base station; and determining whether to request the on-demand system information based on the Agiwal, ¶¶ 50-54, based on acquired system information, the UE determines to request other system information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a random access preamble during a request window as indicated by information received from a base station to “receiv[e] … first type SI associated with SI which is essential for communication with the BS, transmit[] … a physical random access channel (PRACH) preamble based on the first type SI, receiv[e] … a random access response (RAR) message, and receiv[e] … second type SI associated with one SI which the UE needs.” See Agiwal, ¶ 16. (Emphasis added.)

Regarding claims 6 and 20, which depend from claims 1 and 15, respectively, Park further teaches “the random access preamble is selected from a plurality of random access preambles based on the selected beam,” as recited in claim 20 and similarly in claim 6. Park, Fig. 5, S510-S530, ¶¶ 73-76, the preamble is selected from among a plurality, each of which is associated with a beam, thus, the selected preamble necessarily is based on the selected beam.

Regarding claims 7 and 21, which depend from claims 1 and 15, respectively, Park further teaches “the response to the random access preamble is received through the selected beam,” as recited in each claim. Park, ¶¶ 25, 98.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kim claims the benefit of five U.S. provisional patent applications, all of which except one have a filing date prior to the effective filing date of the instant application (7/20/2016). The four U.S. provisional patent applications with filling dates prior to that of the instant application (i.e., nos. 62/349,078, 62/333,290, 62/310,795) provide adequate support for the sections relied upon in the rejections. Thus, Kim is valid prior art.